TESTIMONY EOR THE IMPORTER ON REHEARING
Alfred Sack, called for the importer, testified that his firm was engaged in importing and selling at wholesale; that his business was buying and selling goatskin furs and skins; that in the trade the term “goatskins ” meant goatskins, kidskins, goatskin crosses or plates, moufflons and German zickels, which are plates made out of young goat or kid skins. On cross-examination the witness stated that the skin of a full-grown goat would not be a kidskin; that there is recognized in the trade a variety of goatskins, and that kidskins, moufflons, and full-grown goatskins are goatskins and that by that he meant all of those skins were understood in the trade to come from the goat family.
Harold J. Stephens, a witness for the importer, stated that he was an importer of Chinese furs; that he sold such furs at wholesale in New York, the middle West, and in the western part of the country; that the term “goatskins” is understood by the trade to cover Chinese goatskins, but did not include kidskins or moufflons; that such skins were known to the trade by their separate names; that China goatskins and moufflons and kidskins were recognized as varieties of goatskins throughout the country. On cross-examination Stephens stated that when skins were ordered the order had to specify the kind of skins that was wanted; that an order for China goatskins would be indefinite; that if an order was placed for kid-skins he would know what was wanted if the order specified the sort of kidskins desired; that there is a distinction between kid-skins and goatskins in the trade; that a kidskin would be a'young short-haired slán and the “dividing line would be for each man to *196use his own judgment;” that articles sold as goatskins have a heavy pelt, longer fur, and larger size than lddsldns; that merchants did not agree on the dividing line between lddsldns and goatskins, but that the skin of a small kid. could be readily distinguished from the skin of a full-grown goat; that a large goatskin would not be a ldd-skin, but that a large kidskin would be accepted at certain times as a goatskin; that a bale containing kidskins and goatskins would be regarded as a bale of goatskins; that skins considered to be kidskins would in a broad way be excluded from goatskins.
William J. Hare, called on behalf of the importer, testified that he was an examiner of merchandise at the appraiser’s stores in New York; that the goods imported were examined by him, were plates of kidskins, and were reported by him to be lddsldns with the fur on further advanced than dressing and dyeing and sewed into plates.
A careful 'analysis of this testimony discloses that the witnesses for the Government and the importer were agreed that there was a distinction between kidskins and goatskins but the fact that they were so agreed does not establish commercial designation. The distinction shown by this testimony to exist in the trade is a distinction which is made by people in general and is based on the common meaning of the term “kidskin.” Kidskin is the skin of the young- goat and from that fact it necessarily follows that it could not very well be the skin of an old goat. A distinction between kidskins and goatskins is not one that is peculiar to the trade but is one made by everybody whether in the trade or out of it.
In order to establish commercial designation, it must be shown that the tariff designation has a meaning in the trade different from its common meaning and from that ordinarily assigned to it by people in general. In order to prove commercial' designation it must be established that the trade meaning of a term used in a tariff law differs from the common meaning thereof and that the commercial meaning is definite, uniform, and general, and not partial, local, or personal. Maddock v. Magone, 152 U. S. 368, 371.
No attempt whatever was made to prove the trade understanding of the tariff designation “plates * * * of * * * goatskins.” Indeed, Harriss, one of the witnesses for the Government, positively testified that there was no trade understanding of that designation. Of course, the Government had the right to prove that “goatskins” had a special meaning in the trade which did not include lddsldns, but it failed to do so and it failed because the witnesses produced by it were not agreed that “goatskins” had a special meaning in the trade which differed from the common, ordinary meaning thereof. Some of the trade witnesses testified that kidskins were not goatskins, while others of equal experience and opportunity to know, declared that kidskins were skins of the young goat and that skins of the young *197goat, skins of the old goat, and moufflons, were all goatskins. Several of the witnesses admitted without reservation that merchants would differ as to whether a skin was a skin of a young goat or an old goat and that plates made of kidskins and. goatskins would be regarded as plates of goatskins. One of those witnesses declared that a bale containing goatskins and kidskins would be accepted as a delivery of goatskins unless the order excluded kidskins. Griswold, a Government witness, testified positively that prior to September, 1922, there was no such thing in the trade as a kidskin plate made of the skin of the young goat and that kidskin plates prior, to that date were made of the skin of the “lamb” of the caracul, which is not a goat- but a Persian lynx. If that witness be correct, it is apparent that a plate of the skin of the young goat was something entirely different in the trade from that to which the other Government witnesses testified. Griswold said that a plate made from the skin of an animal of the goat family would be called a goatskin cross. He also testified that a plate made from the skin of such an animal was known as a goat plate or a goatskin plate and that the term “goat plate” or “goatskin plate” covered all plates made from the skin of an animal of the goat family. Polly, another Government witness, stated that as a matter of fact a kidskin is nothing more than a kind of goatskin. Weitzer testified for the Government that the trade meaning of the term “goatskin” does not differ from the ordinary meaning. As the ordinary meaning of the term “goatskin” includes both the skin of the old goat and the skin of the young goat, it is evident that his testimony did not support the Government’s contention that in the trade plates of kidskin were not plates of goatskin.
On the evidence submitted, the United States Customs Court overruled the protest a,nd expressly found that while there was a trade distinction between kidskins and goatskins there was no uniform, definite, or general meaning of the term “kidskin” different from the ordinary, common meaning thereof. Testimony as to a trade meaning different from the common meaning might possibly be corroborated by evidence of a trade distinction, but such evidence of itself is certainly not sufficient to establish commercial designation. Assuming that the United States Customs Court intended to find and did find that “goatskins” in the trade had a meaning different from the common meaning thereof and that that meaning excluded kidskins, we must hold that there is no evidence disclosed by the record to warrant such a finding and that no meaning of the designation “goatskins” different from its common meaning was proven.
In Seward v. United States, 9 Ct. Cust. Appls. 4, this court held on the evidence there presented by the record that in trade and commerce kidskins sewed into the form of crosses were not plates *198and that kidskins were not goatskins. That case can not be regarded as determinative of the issue here involved inasmuch as the record there considered differs very substantially from that submitted to us in this case. In Seward v. United States, supra, the witnesses were in substantial agreement; in the controversy raised- by this appeal the witnesses for the Government, taking no account of the witnesses for the importer, make it, plain that there is no uniform, definite, or general trade meaning of the tariff term “goatskins.” Judge Montgomery, who wrote the opinion in the Seward case, did say that there was a trade distinction between kidskins and goatskins, but, standing alone and without consideration of the evidence to which it was directed, that language can not be accepted as establishing the doctrine that evidence of a mere trade distinction is sufficient to prove a commercial meaning which excludes articles from a class term to which they are assigned by the common meaning thereof.
“Goatskins” is a general term which, as commonly understood, includes the skins of young as well as of old goats. The Government failed to prove that that term prior to the Tariff Act of 1922 had a meaning in trade and commerce different from its common meaning. As it is admitted by the Government that the goods are plates of kidskins and as kidskins are within the common meaning of the designation “goatskins” we must hold that the articles imported are plates of goatskins dutiable at 10 per centum ad valorem as claimed by the importer.
The judgment of the United States Customs Court is, therefore, reversed and the cause remanded.
Reversed and remanded.